Title: To Benjamin Franklin from Lord Kames, 18 February 1768
From: Kames, Henry Home, Lord
To: Franklin, Benjamin


Edinburgh, 18th. Feby. [176]8
I begin to perceive in my decline of life that happiness, comfort at least, depends more upon what a Philosopher would call slight conveniences than a young man in the ardour of his studies is apt to imagine. I have bought a house in this Town which luckily is absolutely free of smoke except what is commonly called neighbour smoke; that is the smoke issuing from one vent sometimes goes down a neighbouring vent and issues into the Room when there is no fire in it. I apply to you for a remedy as to an universal Smoke Doctor; and if I had a remedy, mine would be the most compleat house in Edinburgh.
I have been thinking lately of adopting your Philadelphia Grate, as it promises to save Coal, and to diffuse an equal heat through the Room. But I first wish to learn from you whether it will perfectly answer its purpose, and whether you have made any improvement.
Will nothing again ever draw you to Scotland? I have got one of the finest places with an inchanting Winter Garden; and it would give me great joy to entertain you there. Your faithful friend
Henry Home
